FILED
                             NOT FOR PUBLICATION                            SEP 04 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARTINEZ AYTCH,                                  No. 13-17387

                Plaintiff - Appellant,           D.C. No. 2:08-cv-01773-VCF

 v.
                                                 MEMORANDUM*
CYNTHIA SABLICA; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                              for the District of Nevada
                     Cam Ferenbach, Magistrate Judge, Presiding**

                             Submitted August 25, 2015***

Before:         McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Nevada state prisoner Martinez Atych appeals pro se from the district court’s

judgment following a jury verdict in his 42 U.S.C. § 1983 action alleging that


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prison officials were deliberately indifferent to his dental needs. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.

       We cannot review Atych’s claims of error at trial because Atych failed to

provide a trial transcript. See Fed. R. App. P. 10(b)(2); Syncom Capital Corp. v.

Wade, 924 F.2d 167, 169 (9th Cir. 1991) (per curiam) (dismissing appeal by pro se

appellant for failure to provide trial transcripts).

       The district court did not abuse its discretion in denying Atych’s motion to

compel discovery, or his motion for an extension of time to complete discovery,

because Atych failed to establish that the denials caused substantial prejudice. See

Mabe v. San Bernardino Cnty., Dep’t of Pub. Soc. Servs., 237 F.3d 1101, 1112 (9th

Cir. 2001) (stating standard of review); Hallet v. Morgan, 296 F.3d 732, 751 (9th

Cir. 2002) (explaining that a district court’s decision to deny discovery “will not be

disturbed except upon the clearest showing that denial of discovery results in

actual and substantial prejudice to the complaining litigant” (citation and internal

quotation marks omitted)).

       AFFIRMED.




                                             2                                   13-17387